
	
		III
		110th CONGRESS
		2d Session
		S. RES. 483
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2008
			Mr. Brownback (for
			 himself and Mr. Lieberman) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Recognizing the first weekend of May 2008
		  as Ten Commandments Weekend.
	
	
		Whereas the Ten Commandments are precepts foundational to
			 the faith of millions of Americans;
		Whereas the Ten Commandments are a declaration of
			 fundamental principles for a fair and just society;
		Whereas, from the founding of the United States, the Ten
			 Commandments have been part of America’s basic cultural fabric;
		Whereas the national hero and first President, George
			 Washington, proclaimed in his first inaugural address in 1789: [I]t
			 would be peculiarly improper to omit in this first official act my fervent
			 supplications to that Almighty Being who rules over the universe, who presides
			 in the councils of nations, and whose providential aids can supply every human
			 defect, that His benediction may consecrate to the liberties and the happiness
			 of the people of the United States a government instituted by themselves for
			 these essential purposes, and may enable every instrument employed in its
			 administration to execute with success the functions allotted to his
			 charge.;
		Whereas one of the great leaders of the United States,
			 President John Quincy Adams, declared in a letter to his son, The law
			 given from Sinai was a civil and municipal as well as a moral and religious
			 code . . . [many] were of universal application—laws essential to the existence
			 of men in society, and most of which have been enacted by every nation, which
			 ever professed any code of laws.;
		Whereas President Harry S. Truman affirmed, The
			 fundamental basis of this Nation's law was given to Moses on the Mount. The
			 fundamental basis of our Bill of Rights comes from the teachings which we get
			 from Exodus and St. Matthew, from Isaiah and St. Paul. I don't think we
			 emphasize that enough these days. If we don't have the proper fundamental moral
			 background, we will finally wind up with a totalitarian government which does
			 not believe in rights for anybody except the state.;
		Whereas, in addition to being understood as an elemental
			 source for American law, the Ten Commandments have become a recognized symbol
			 of law in our Nation’s culture;
		Whereas a marble relief portrait of Moses, the Hebrew
			 prophet and bearer of the Ten Commandments, is located prominently in the
			 United States Capitol over the gallery doors of the chamber of the House of
			 Representatives in honor of his work in establishing the principles that
			 underlie American law;
		Whereas images of the Ten Commandments are prominently
			 displayed in many Federal buildings, including the United States Supreme Court,
			 the National Archives, and the Library of Congress; and
		Whereas the first weekends of May in 2006 and 2007 were
			 celebrated by many Americans as Ten Commandments Weekend in
			 recognition of the importance of the Ten Commandments in their faith and the
			 history and culture of the United States: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 first weekend of May 2008 as Ten Commandments Weekend;
			(2)celebrates the
			 Ten Commandments as a significant aspect of the national life of the United
			 States; and
			(3)encourages
			 citizens of the United States to reflect on the integral role that the Ten
			 Commandments have played in the life of the Nation.
			
